Citation Nr: 1203689	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  03-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hairy cell leukemia (HCL), to include as a result of exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1974, and from October 1974 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for HCL.  

In June 2006, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in November 2006, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  There is no evidence showing any complaints of, treatment for, or diagnosis of HCL during active military service. 

2.  There is no evidence showing HCL became manifest to a degree of 10 percent during the first year after separation from active service. 

3.  The Veteran was first diagnosed with HCL in July 2001, almost a decade after he separated from service.  

4.  Available evidence from the service department and other appropriate agencies, does not establish that the Veteran was exposed to ionizing radiation during service; and there is no credible evidence that the Veteran was exposed to ionizing radiation during active service. 

5.  There are two VA medical opinions which possibly relate the Veteran's HCL to alleged ionizing radiation during service; these opinions are speculative and do not consider the actual evidence related to the lack of ionizing radiation exposure during service.

6.  After full development, the credible opinions of record establish that there is no reasonable possibility of the Veteran's HCL being the result of exposure to radiation during active service. 


CONCLUSION OF LAW

The criteria for service connection for HCL have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002 & Supp. 20110); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a), (d), 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for service connection by a letter dated November 2002.  This notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence.  

He was provided additional notification in March 2006 which complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided additional notification in another letter dated April 2007.  While these additional notifications were after the initial adjudication of the Veteran's claim for service connection, the claim was subsequently readjudicated in a March 2010 Supplemental Statement of the Case (SSOC).  

VA has obtained:  service personnel records; service treatment records; VA treatment records; VA examination reports; radiation exposure evidence; advisory opinions; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

II. Service Connection

The Veteran claims that he developed HCL secondary to in-service exposure to ionizing radiation.  Specifically, he claims he was exposed to ionizing radiation from three sources while serving on active military service: (1) he was exposed to nuclear warheads while working as a missile warhead handler from January 1973 to January 1974; (2) he was exposed to radium 226 from cracked radio equipment dials while working as a radio teletype operator from November 1974 to October 1991; and (3) he was exposed to radium 223 during a training exercise as Jackass Flats, Nevada, at an unspecified time. 

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 


A.  Combee Consideration:  Direct and Presumptive Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117   (1999); Savage v. Gober, 10 Vet. App. 488, 495   (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Tumors (cancer) may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as presumptive service connection. 

The Veteran's service treatment records do not reveal any diagnosis of HCL during active service.  The evidence of record clearly establishes that the Veteran's HCL was first diagnosed in July 2001.  This is almost a decade after the Veteran separated from active service.  There is no evidence showing that the HCL was manifest during active service or within the first year after the Veteran separated from service.  

To the extent that there are two medical opinions of record indicating a possible link between the Veteran's current HCL and claimed exposure to ionizing radiation during service, these are addressed in the sections below.  

There is simply no evidence of HCL during service or within the first year of separation from service.  The preponderance of the evidence is against the claim for service connection for HCL when considered under direct and presumptive bases for service connection.  There is no doubt to be resolved; and service connection is not warranted. 

B.  38 C.F.R. § 3.309(d):  Radiation Exposed Veterans

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  Leukemia, other than chronic lymphocytic leukemia, is one of the specified cancers.  38 C.F.R. §§ 3.309(d)(2).  There is some question as to whether the Veteran's diagnosed HCL, is a form of chronic lymphocytic leukemia.  Since the evidence is unclear on this point, the Board will accept that the Veteran's HCL is a qualifying form of leukemia.  

A "radiation- exposed veteran" is someone who participated in a "radiation-risk activity" which includes:  onsite participation in a test involving the atmospheric detonation of a nuclear device; occupation of Hiroshima or Nagasaki, Japan, from August 1945 through July 1946; internment as a prisoner of war in Japan; service at nuclear production facilities such as those located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; service on Amchitka Island, Alaska during specified periods and operations; or service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort.  38 C.F.R. § 3.309(d)(3)(ii).  

Furthermore, "onsite participation in a test involving the atmospheric detonation of a nuclear device" is defined as participating under specific conditions in operations as defined at 38 C.F.R. § 3.309(d)(3)(iv), (v).  

While the Veteran has HCL, he does not meet any of the criteria to be considered a "radiation- exposed veteran" within the meaning of 38 C.F.R. § 3.309(d).  He has never asserted that he has ever participated in any of the qualifying radiation-risk activities.  There is no evidence which supports that the Veteran participated in any qualifying radiation-risk activity.  

With no evidence or assertion of participation in a radiation-risk activity, the Veteran is not a radiation- exposed veteran within the criteria established at 38 C.F.R. § 3.309(d).  The preponderance of the evidence is against the claim for service connection for HCL when considered under the basis of presumptive service connection pursuant to 38 C.F.R. § 3.309(d).  There is no doubt to be resolved; and service connection is not warranted. 

C.  38 C.F.R. § 3.311:  Exposure to Ionizing Radiation

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease. 38 C.F.R. § 3.311.  All forms of leukemia, except chronic lymphatic (lymphocytic) leukemia are considered a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311(b)(2)(i).  Again, because there is some question as to whether, or not, the Veteran's diagnosed HCL, is a form of chronic lymphocytic leukemia, the Board will accept that the Veteran's HCL is a qualifying form of leukemia and thus a radiogenic disease.

When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that VA obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits. 38 C.F.R. § 3.311(a)(2), (b).

The Veteran claims that he developed HCL secondary to in-service exposure to ionizing radiation.  Specifically, he claims he was exposed to ionizing radiation from three sources while serving on active military service: (1) he was exposed to nuclear warheads while working as a missile warhead handler from January 1973 to January 1974; (2) he was exposed to radium 226 from cracked radio equipment dials while working as a radio teletype operator from November 1974 to October 1991; and (3) he was exposed to radium 223 during a training exercise as Jackass Flats, Nevada, at an unspecified time. 

VA has attempted to verify the Veteran's allegations of exposure to ionizing radiation, and negative responses have been received.  VA has obtained copies of the Veteran's service personnel records and service treatment records.  None of these records confirm exposure to ionizing radiation during service.  A March 1972 service treatment record indicates that a "nuclear physical" was conducted, but contains no evidence indicating radiation exposure.  

VA requested exposure information, including copies of Form DD 1141, from the National Personnel Records Center, and received a negative response in September 2005.  Exposure information was requested from the Defense Threat Reduction Agency, and again a negative response was received in December 2008.  Finally, VA requested exposure evidence from the Army Dosimetry Center; the December 2009 response was that they were unable to locate any records related to the Veteran's claimed exposure to ionizing radiation.  

In April 2009, the VA Under Secretary for Benefits, via the Director of the Compensation and Pension Service, forward the record to the Under Secretary for Health for an advisory medical opinion pursuant to 38 C.F.R. § 3.311 (c)(1).  The requested advisory medical opinion was rendered by the VA Chief Public Health and Environmental Hazards Officer in November 2009.  While the evidence did not establish that the Veteran was exposed to ionizing radiation, the opinion gave the Veteran the benefit of the doubt and assumed in-service radiation exposure of 0.5 rem per year.  This resulted in a 9.5 rem total dose for the 19 years of service that the Veteran claimed that he was exposed to ionizing radiation.  Based on this exposure the medial opinion was that it was "unlikely that the Veteran's hairy cell leukemia can be attributed to radiation exposure received while in the military service."  

In November 2009, the VA Under Secretary for Benefits, via the Director of the Compensation and Pension Service, provided an Advisory Opinion which was based upon all the evidence of record.  The conclusion was that "there is no reasonable possibility that the Veteran's hairy cell leukemia resulted from exposure to radiation during service."  

There are two medical opinions of record which have been considered.  Both of these opinions are from the same VA physician who is the Veteran's treating Hematologist/Oncologist.  The first opinion is dated August 2002 and recounts the Veteran's allegations of exposure as indicated above and then goes on to state that the Veteran's "exposure to radiation may have had some role in his subsequent development of hairy cell leukemia."  This medical opinion is speculative.  It merely recounts the Veteran's assertions of radiation exposure during service and indicates that the exposure "may have had some role" without providing any rationale for the opinion.  

The second medical opinion from the same physician is dated August 2006.  This opinion transcribes the above opinion and then added:

The patient is concerned that his hairy cell leukemia may be secondary to occupational exposure.  I certainly think that this is possible.  Several kinds of leukemia are definitely related to radiation exposure - for instance chronic myeloid leukemia.  Hairy cell leukemia (HCL) is very rare, thus it is difficult to statistically prove an occupational cause.  However, several scientific studies have noted an increased risk of HCL to occupational exposures . . .   

The two medical opinions from the Veteran's VA physician are speculative at best.  They are couched in terms such as "may" and "possible."  These medical opinions merely assume exposure to ionizing radiation during service without accounting for the lack of evidence supporting such exposure.  Moreover, upon assuming such exposure, as the VA advisory opinions did, the level of assumed radiation exposure is not indicated.  

In contrast, the VA advisory opinions accounted for all of the evidence of record, including the above two medical opinions and the Veteran's post-service occupational exposures.  Despite a complete lack of evidence from the Service Department confirming exposure to ionizing radiation, the VA advisory opinions assigned an upper limit of possible in-service radiation exposure and ultimately determined that "there is no reasonable possibility that the Veteran's hairy cell leukemia resulted from exposure to radiation during service."  

Although HCL is a radiogenic disease pursuant to 38 C.F.R. § 3.311, there is no competent evidence showing exposure to ionizing radiation during service.  Even when an upper limit of in-service radiation exposure is assumed, the advisory opinions of record conclude that there is no reasonable possibility that the Veteran's HCL resulted from exposure to radiation during service.  These opinions are well reasoned, provide rationale, and are far more probative than the unsupported speculative opinions provided by the treating physician.  The preponderance of the evidence is against service connection for HCL on the basis of exposure to ionizing radiation pursuant to 38 C.F.R. § 3.311.  There is no doubt to be resolved; and service connection is not warranted. 

D.  Conclusion

The Veteran's claim for service connection for HCL has been considered under all applicable bases.  The preponderance of the evidence is against the claims for service connection for HCL when considered under all bases related to 

his allegations of ionizing radiation exposure during service.  There is no doubt to be resolved; and service connection is not warranted. 



ORDER

Service connection for HCL is denied.  



____________________________________________
W. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


